      Case: 1:18-cr-00740-JRA Doc #: 36 Filed: 07/05/19 1 of 2. PageID #: 115




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                            )   CASE NO.: 1:18-CR-740
                                                      )
                Plaintiff,                            )   JUDGE JOHN R. ADAMS
                                                      )
         v.                                           )
                                                      )
 JENNIFER RICCARDI,                                   )   MOTION TO WITHDRAW AUSA JAMES
 JOSEPH DENNIS                                        )   P. LEWIS AS COUNSEL FOR THE
                                                      )   GOVERNMENT
                Defendants.


       The undersigned Assistant United States Attorney, James P. Lewis, respectfully asks the

Court to withdraw his appearance as counsel for the United States in this case. AUSA Lewis is

no longer able to represent the Government due to upcoming family leave. Two other Assistant

United States Attorneys are still entered as counsel in this case.



                                                          Respectfully submitted,

                                                          JUSTIN E. HERDMAN
                                                          United States Attorney

                                                By:       /s/ James P. Lewis
                                                          James P. Lewis (MD: 1412170148)
                                                          Assistant United States Attorney
                                                          United States Court House
                                                          801 West Superior Avenue, Suite 400
                                                          Cleveland, OH 44113
                                                          (216) 622-3958
                                                          (216) 522-8355 (facsimile)
                                                          James.Lewis@usdoj.gov
      Case: 1:18-cr-00740-JRA Doc #: 36 Filed: 07/05/19 2 of 2. PageID #: 116



                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of July 2019 a copy of the foregoing document was

filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court's system.


                                                        /s/ James P. Lewis
                                                        James P. Lewis
                                                        Assistant U.S. Attorney




                                                   2
